
	
		II
		110th CONGRESS
		1st Session
		S. 877
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to add human
		  growth hormone to schedule III, to prohibit the sale of prescriptions for
		  controlled substances for illegitimate purposes, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Controlling the Abuse of
			 Prescriptions Act of 2007.
		2.Human growth
			 hormone
			(a)In
			 generalSchedule III of
			 section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) is amended
			 by adding at the end the following:
				
					(f)Growth hormone,
				recombinant human growth hormone, or human growth
				hormone.
					.
			(b)Effective
			 dateThe amendment made by this section shall take effect 30 days
			 after the date of enactment of this Act.
			3.Bad faith sale
			 of prescriptions
			(a)In
			 generalPart D of the Controlled Substances Act (21 U.S.C. 841 et
			 seq.) is amended by adding at the end the following:
				
					424.Bad faith sale
				of prescriptions
						(a)OffenseIt
				shall be unlawful for any practitioner to knowingly sell, or otherwise transfer
				or deliver in exchange for anything of pecuniary value, a prescription for a
				controlled substance, other than in good faith in the course of the
				professional practice of that practitioner.
						(b)PenaltyAny
				practitioner that violates subsection (a) shall be fined under title 18, United
				States Code, imprisoned not more than 5 years, or
				both.
						.
			(b)Technical and
			 conforming amendmentThe table of contents for the Controlled
			 Substances Act (21 U.S.C. 801 et seq.) is amended by inserting after the item
			 relating to section 423 the following:
				
					
						Sec. 424. Bad faith sale of
				prescriptions.
					
					.
			
